UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                              No. 01-41067


                        UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                 versus

                        REGINO GALLEGOS-DELGADO,

                                             Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (M-01-CR-280-1)
_________________________________________________________________
                         December 11, 2002

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Contesting   his     guilty-plea    conviction   and   sentence   for

attempted illegal reentry into the United States, Gallegos-Delgado

maintains:     the    district   court    accepted    his   plea   without

determining that he understood the charge against him and there

were insufficient facts to establish his guilt; and one criminal

history point was improperly assessed for a prior theft conviction.

To preserve the issue for possible review by the Supreme Court, he

also challenges the constitutionality of 8 U.S.C. § 1326(b)(2)’s



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
“aggravated felony” provision.     Gallegos-Delgado concedes he did

not present any of these issues in district court; they are

reviewed only for “plain error”.       E.g., United States v. Vonn, 122
S. Ct. 1043, 1046 (2002); United States v. Rodriguez 15 F.3d 408,

414 (5th Cir. 1994).

     We have read the briefs and the applicable law, have heard the

arguments of counsel, and have consulted pertinent portions of the

record.   There is no plain error.

                                                           AFFIRMED




                                   2